                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                                NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                        NOLAN F. LEONARDO,
                                   9                                                       Case No. 19-cv-00685-DMR (PR)
                                                       Plaintiff,
                                  10
                                                v.                                         ORDER OF DISMISSAL WITHOUT
                                  11                                                       PREJUDICE
                                        DEPUTY KAIWAI, et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14          Plaintiff filed the present pro se prisoner complaint under 42 U.S.C. § 1983. All parties

                                  15   have consented to magistrate judge jurisdiction, and this matter has been assigned to the

                                  16   undersigned Magistrate Judge. Dkts. 5, 21.

                                  17          On July 25, 2019, mail directed to Plaintiff by the Court was returned to the Clerk of the

                                  18   Court with a notation that it was undeliverable and given the following notation: “RTS NIC.”

                                  19   Dkt. 16. These acronyms mean “RETURN TO SENDER” and “NOT IN CUSTODY.” There is

                                  20   also a yellow return label, which states: “RETURN TO SENDER. NOT DELIVERABLE AS

                                  21   ADDRESSED. UNABLE TO FORWARD.” See id. To date, Plaintiff has not updated his

                                  22   address with the Court or submitted any further pleadings in this case.

                                  23          Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address

                                  24   changes while an action is pending must promptly file a notice of change of address specifying the

                                  25   new address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when:

                                  26   (1) mail directed to the pro se party by the Court has been returned to the Court as not deliverable,

                                  27   and (2) the Court fails to receive within sixty days of this return a written communication from the

                                  28   pro se party indicating a current address. See L.R. 3-11(b).
                                   1          More than sixty days have passed since the mail directed to Plaintiff by the Court was

                                   2   returned as undeliverable. The Court has not received a notice from Plaintiff of a new address.

                                   3   Accordingly, the complaint is DISMISSED without prejudice pursuant to Rule 3-11 of the

                                   4   Northern District Local Rules. The Clerk shall terminate all pending motions and close the file.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 24, 2019

                                   7                                                  ______________________________________
                                                                                      DONNA M. RYU
                                   8                                                  United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        NOLAN F. LEONARDO,
                                   4                                                          Case No. 4:19-cv-00685-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        KAIWAI, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on September 24, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Nolan F. Leonardo ID: S687016
                                       1 Moreland Drive
                                  18   San Bruno, CA 94066
                                  19
                                       Dated: September 24, 2019
                                  20

                                  21                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  22

                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Ivy Lerma Garcia, Deputy Clerk to the
                                  26                                                      Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
